DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claims 1, 2, 5–34 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1 recites the limitation “a spun-bonded nonwoven which is formed at least partially from multi-component segmented pie fibers [] having at least a first plastic component [] and a second plastic component”. Respectfully, it is unclear which objects have the first and second plastic components: (1) the nonwoven, (2) the pie fibers, or (3) both the nonwoven and the pie fibers. The instant claim also recites “wherein a portion of the multi-component segmented pie fibers [] have adjoining pie segments [] which are joined together side by side at inner segment boundaries [] of the adjoining pie segments along at least 50% of a length extension [] of a respective multi-component segmented pie fiber”. Respectfully, regarding the claim limitations “a portion of the multi-component segmented pie fibers” and “respective multi-component segmented pie fiber”, it is unclear which pie fiber (or fibers) should be construed to be the “respective one”. For at least these reasons, claim 1 appears to be indefinite. In addition, the claims depending from claim 1 (dependent claims 2–34) are also rejected under 35 U.S.C. 112(b) based on their dependence from an indefinite claim.
Claim 5 recites the limitation “the multi-component segmented pie fiber”. However, claim 1 suggests that there are multiple multi-component segmented pie fibers. In view of this finding, it is respectfully submitted that claim 5’s recitation of “the multi-component segmented pie fiber” renders the claim indefinite: inter alia, because it is unclear which pie fiber is being referred to.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRAD GORDON whose telephone number is 571-272-9764. The examiner can normally be reached on M–F from 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PREM SINGH can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRAD GORDON/Examiner, Art Unit 1773